TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00064-CV


Danielle Marsha Ann Weber, Appellant

v.


Jonathan Nicholas Weber, Appellee







FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 395TH JUDICIAL DISTRICT

NO. 03-1924-F395, HONORABLE MICHAEL JERGINS, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	Appellant Danielle Marsha Ann Weber filed a notice of appeal January 13, 2004.  The
district clerk's office of Williamson County notified this Court that appellant did not pay for, or
make arrangements for payment, for the clerk's record.  No affidavit of indigence was filed.  See
Tex. R. App. P. 35.3(a) (party must pay fee, make payment arrangements, or be entitled to appeal
without paying to trigger clerk's responsibility to prepare record).  On March 11, 2004, this Court
informed appellant that she had to notify us of the status of the appeal by March 22, 2004.  Appellant
was cautioned that if she did not respond, her appeal would be dismissed for want of prosecution.
	Appellant has not responded to the Court's notice.  Accordingly, we dismiss the
appeal for want of prosecution.  Tex. R. App. P. 37.3(b), 42.3(b).


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Patterson and Puryear
Dismissed for Want of Prosecution
Filed:   April 8, 2004